DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 09/05/2022 in which claims 1-20 are pending and ready for examination.

Response to Amendment
Claims 1, 7, 9, 14, and 20 are currently amended.

Response to Argument
Applicant's arguments filed 09/05/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, the Applicant argues, see Pg. 8, that Kranch does not teach capturing an image of a side to determine whether the image is a first side or a second side, instead merely teaching using a light curtain for determining if the running web is in the way of the light curtain, and thus the teaching operates in a different way from the feature in claim 1.
Examiner cannot concur. First, as shown in Fig. 1 and Para. [0015], Kranch teaches a web with two different surfaces, e.g. a first side and a second side, that are visibly different from each other. Furthermore, in Fig. 3 and Para. [0020-21], Kranch teaches distinguishing the contour/surface having certain amount of twist, specifically case B and case D, to determine the amount of rotation needed for unwinding the twist. The optical signal S1 and S2 obtained from optical images effectively determines the image captured is a first side, S1=0, S2=0, or a second side, S1=1, S2 = 0, as shown in Fig. 3.

With respect to rejection regarding double patenting, the Applicant states that a terminal disclaimer has been executed. However, no such filing has been found. The rejection is maintained until such filing is executed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11034539 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9, and 14 in US Pat. 11034539 B2 recites equivalent subject matter of all component in the apparatus and respective steps, as outlined in the table provided below, with the only difference that the steps of processing the image and determining an orientation of the first side of the incoming web based on the image processing are recited to be performed by a vision system in claims 1, 8, and 13 of US Pat. 11034539 B2 as opposed to being performed by a controller. 
However, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to recognize the portion of the vison system in claim 1 of US Pat. 11034539 B2 that is configured to perform the processing of the image and the determining of the first side as an additional part of a controller performing the processing and the determination steps in addition to the controlling of the rotatable web guide.

Instant - 17304035
US Pat. 11034539 B2
Claim 1 - An apparatus for orienting an incoming web having a first side and a second side, wherein the first side is visibly different from the second side, the apparatus comprising: 
a rotatable web guide configured to pass the incoming web therethrough; 
a vision system configured to capture an image of the first side of an untwisted portion of the incoming web; 
Claim 1 -  An apparatus for orienting an incoming web having a first side and a second side, the apparatus comprising: 
a rotatable web guide configured to pass the incoming web therethrough; 
a vision system configured to: capture an image of an untwisted portion of the incoming web; 
a controller configured to: 
process the image captured by the vision system; 
determine whether the image captured is of the first side or the second side based on the image processing; 
if the first side is in an improper orientation, control the rotatable web guide to introduce a twist in the incoming web to orient the first side in a proper orientation.
process the image; and 
determine an orientation of the first side of the incoming web based on the image processing; 
a controller configured to: receive the orientation of the first side of the incoming web from the vision system; and 
if the first side of the incoming web is in an improper orientation, control the rotatable web guide to introduce a twist in the incoming web to orient the first side of the incoming web in a proper orientation; 
Claim 7 – wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition;
Wherein, in the closed condition, the pair of guide plates is configured to effectuate the twist in the incoming web; and
Wherein, in the open condition, the pair of guide plates is configured to allow splices in the incoming web to pas
wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition; 
wherein, in the closed condition, the pair of guide plates is configured to effectuate the twist in the incoming web; and 
wherein, in the open condition, the pair of guide plates is configured to allow splices in the incoming web to pass.
Claim 2 - the vision system is positioned downstream of the rotatable web guide.
 Claim 2 - the vision system is positioned downstream of the rotatable web guide.
Claim 3 - the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide in a first direction.
Claim 3 - the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide in a first direction.
Claim 4 - the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide 180 degrees in the first direction.
Claim 4 - the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide 180 degrees in the first direction.
Claim 5 - the controller is further programmed to introduce a subsequent twist in the incoming web; and 
wherein the controller, in being configured to introduce the subsequent twist, is configured to rotate the rotatable web guide in a second direction opposite of the first direction.
Claim 5 - the controller is further programmed to introduce a subsequent twist in the incoming web; and 
wherein the controller, in being configured to introduce the subsequent twist, is configured to rotate the rotatable web guide in a second direction opposite of the first direction.
Claim 6 - the controller is further programmed to introduce a plurality of subsequent twists in the incoming web; and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists.
Claim 6 - the controller is further programmed to introduce a plurality of subsequent twists in the incoming web; and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists.
Claim 8 – a plurality of pneumatic air lines configured to actuate the pair of guides plates between the open and the closed conditions.
Claim 7 - a plurality of pneumatic air lines configured to actuate the pair of guide plates between the open and closed conditions.
Claim 9 - An apparatus for orienting an incoming web having a first side and a second side, the apparatus comprising: 
a rotatable web guide configured to pass the incoming web therethrough; 
a vision system configured to capture an image of the incoming web; 

Claim 8 - An apparatus for orienting an incoming web having a first side and a second side, the apparatus comprising: 
a rotatable web guide configured to pass the incoming web therethrough; 
a vision system configured to: capture an image of the incoming web; 

a controller configured to: 
process the image captured by the vision system; 
determine whether the image captured is of the first side or the second side based on the image processing; 
if either the first side or the second side is in an improper orientation, control the rotatable web guide to flip the incoming web so that the first side or the second side are in a proper orientation.
process the image; and 
determine which of the first and second sides of the incoming web is captured in the image based on the image processing; 
a controller configured to: receive from the vision system the determination of which of the first and second side of the incoming web is captured in the image; and 
if the first side is not captured in the image, control the rotatable web guide to flip the incoming web to orient the first side in an orientation suitable for capture by the vision system; 
wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition; 
wherein, in the closed condition, the pair of guide plates is configured to effectuate the flip in the incoming web; and 
wherein, in the open condition, the pair of guide plates is configured to allow splices in the incoming web to pass.
Claim 10 - the vision system is positioned downstream of the rotatable web guide.
Claim 9 -  the vision system is positioned downstream of the rotatable web guide.
Claim 11- the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide in a first direction.
Claim 10 - the controller, in being configured flip the incoming web, is configured to rotate the rotatable web guide in a first direction.
Claim 12 - the controller, in being configured  to introduce the twist, is configured to rotate the rotatable web guide 180 degrees in the first direction.
Claim 11 - the controller, in being configured to flip the incoming web, is configured to rotate the rotatable web guide 180 degrees in the first direction.
Claim 13 - the controller is further programmed to introduce a plurality of subsequent twists in the incoming web; and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists.
Claim 12 - the controller is further programmed to introduce a plurality of subsequent twists in the incoming web; and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists.
Claim 14 - a method of orienting a running web comprising: 
capturing an image a first side of the running web in an image capture zone; 
processing the image; 
determining whether the first side of the running web is in an upside-down condition in the image capture zone based on the processed image, wherein the upside-down condition exists if either the first side or the second side is in an improper orientation; and
if the first side is in the upside-down condition in the image capture zone, actuating a rotatable web guide to flip the running web so that the first side and the second side are in a proper orientation.
Claim 13 - a method of orienting a running web comprising: 
capturing an image of the running web in an image capture zone; 
processing the image; 
determining whether a first side of the running web is in an upside-down condition in the image capture zone based on the processed image; 
if the first side is in the upside-down condition in the image capture zone, actuating a rotatable web guide to convert the upside-down condition of the first side to a right-side-up condition of the first side; and 
wherein the right-side-up condition is an opposite of the upside-down condition; 

Claim 20 – wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition;
Wherein, in the closed condition, the pair of guide plates is configured to effectuate the twist in the incoming web; and
Wherein, in the open condition, the pair of guide plates is configured to allow splices in the incoming web to pass.
wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition; 
wherein, in the closed condition, the pair of guide plates is configured to effectuate the right-side-up condition in the running web; and
wherein, in the closed condition, the pair of guide plates is configured to allow splices in the running web to pass.
Claim 15 - actuating the rotatable web guide comprises causing the rotatable web guide to rotate in a first direction in an amount of rotation sufficient to convert the upside-down condition of the first side to the right-side- up condition of the first side.
Claim 14 - actuating the rotatable web guide comprises causing the rotatable web guide to rotate in a first direction in an amount of rotation sufficient to convert the upside-down condition of the first side to the right-side-up condition of the first side.
Claim 16 - the amount of rotation comprises 180 degrees.
Claim 15 - the amount of rotation comprises 180 degrees.
Claim 17 - determining whether the first side of the running web has reacquired the upside-down condition after actuating the rotatable web guide; and 
if the first side of the running web has reacquired the upside-down condition, actuating the rotatable web guide to rotate in a second direction in the amount of rotation sufficient to convert the reacquired upside-down condition of the first side to the right-side-up condition of the first side, wherein the second direction is an opposite of the first direction.
Claim 16 - determining whether the first side of the running web has reacquired the upside-down condition after actuating the rotatable web guide; and 
if the first side of the running web has reacquired the upside-down condition, actuating the rotatable web guide to rotate in a second direction in the amount of rotation sufficient to convert the reacquired upside-down condition of the first side to the right-side-up condition of the first side, wherein the second direction is an opposite of the first direction.
Claim 18 - alternating actuation of the rotatable web guide between the first and second directions among subsequent reacquisitions of the upside-down condition of the running web.
Claim 17 - alternating actuation of the rotatable web guide between the first and second directions among subsequent reacquisitions of the upside-down condition of the running web.
Claim 19 - the image capture zone is downstream of the rotatable.
Claim 18 - the image capture zone is downstream of the rotatable web guide.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1, 9 and their respective dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites “… visibly different …”. Such claim limitation requires human visual perception and results in a indefinite claim scope since human visual perception varies from individual to individual. Their respective dependent claims are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 9-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kranch (EP 1433731 A1).

Regarding claim 1, Kranch discloses an apparatus for orienting an incoming web having a first side and a second side, whether the first side is visibly different from the second side (Kranch; Fig. 1, Para. [0015]. A web includes two different surfaces, e.g. a first side and a second side, that are visibly different from each other.), the apparatus comprising (Kranch; Fig. 1. Para. [0014-17]. A system for aligning a running web having a first side and a second side.): 
a rotatable web guide configured to pass the incoming web therethrough (Kranch; Para. [0015]. A rotatable web rotor/guide is used to allow a running web to pass through a gap thereon.); 
a vision system configured to capture an image of an untwisted portion of the incoming web (Kranch; Para. [0017-20, 22-25]. A optical scanner/vision system is used to capture an optical signal/image of an twisted or untwisted portion of a running web.); 
a controller configured to (Kranch; Para. [0025-27]. A scanner system, detection system, and a control unit are collectively a controller.): 
process the image captured by the vision system (Kranch; Para. [0025-27]. Kranch; Para. [0025-27]. A scanner system, detection system, and a control unit are collectively a controller and are used to process optical signal/image captured.); 
determine whether the image captured is of the first side or the second side based on the image processing (Kranch; Fig. 3 and Para. [0020-21]. The contours/surfaces having certain amount of twist are distinguished, see specifically case B and case D, to determine the amount of rotation needed for unwinding the twist. The optical signal S1 and S2 obtained from optical images effectively determines the image captured is a first side, S1=0, S2=0, or a second side, S1=1, S2 = 0, as shown in Fig 3.); 
if the first side is in an improper orientation, control the rotatable web guide to introduce a twist in the incoming web to orient the first side in a proper orientation (Kranch; Para. [0025-28]. For an improper orientation/twist for at least a first side, a rotatable web rotor/guide is used to untwist a running web to orient the first side in a proper orientation.).

Regarding claim 2, Kranch discloses the vision system is positioned downstream of the rotatable web guide (Kranch; An optical scanner/vision system is positioned downstream of a rotatable web rotor.).

Regarding claim 3, Kranch discloses the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide in a first direction (Kranch; Fig. 1. Para. [0014-17], [0025-27]. A control unit is used to rotate a rotatable web rotor/guide in at least a first direction.).

Regarding claim 4, Kranch discloses the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide 180 degrees in the first direction (Kranch; Fig. 3, Para. [0027], [0028], Ln. 18-24. A control unit is used to rotate a rotatable web rotor/guide by 180 degree.).

Regarding claim 5, Kranch discloses the controller is further programmed to introduce a subsequent twist in the incoming web (Kranch; Para. [0027-28]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide.); and 
wherein the controller, in being configured to introduce the subsequent twist, is configured to rotate the rotatable web guide in a second direction opposite of the first direction (Kranch; Para. [0027]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide, wherein the number of rotations are sequential and includes rotations in opposite directions including at least at first direction and a second direction.). 

Regarding claim 6, Kranch discloses the controller is further programmed to introduce a plurality of subsequent twists in the incoming web (Kranch; Para. [0027-28]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide.); and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists (Kranch; Para. [0027]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide, wherein the number of rotations are sequential and includes rotations in opposite directions including at least at first direction and a second direction such that the first direction and the second direction are alternated.).

Regarding claim 9, Kranch discloses an apparatus for orienting an incoming web having a first side and a second side, whether the first side is visibly different from the second side (Kranch; Fig. 1, Para. [0015]. A web includes two different surfaces, e.g. a first side and a second side, that are visibly different from each other.), the apparatus comprising (Kranch; Fig. 1. Para. [0014-17]. A system for aligning a running web having a first side and a second side.): 
a rotatable web guide configured to pass the incoming web therethrough (Kranch; Para. [0015]. A rotatable web rotor/guide is used to allow a running web to pass through a gap thereon.); 
a vision system configured to capture an image of the first side of the incoming web (Kranch; Para. [0017-20, 22-25]. A optical scanner/vision system is used to capture an optical signal/image of an twisted or untwisted portion of a running web.); 
a controller configured to (Kranch; Para. [0025-27]. A scanner system, detection system, and a control unit are collectively a controller.): 
process the image captured by the vision system (Kranch; Para. [0025-27]. Kranch; Para. [0025-27]. A scanner system, detection system, and a control unit are collectively a controller and are used to process optical signal/image captured.); 
determine whether the image captured is of the first side or the second side based on the image processing (Kranch; Fig. 3 and Para. [0020-21]. The contours/surfaces having certain amount of twist are distinguished, see specifically case B and case D, to determine the amount of rotation needed for unwinding the twist. The optical signal S1 and S2 obtained from optical images effectively determines the image captured is a first side, S1=0, S2=0, or a second side, S1=1, S2 = 0, as shown in Fig 3.);  
if either the first side or the second side is in an improper orientation, control the rotatable web guide to flip the incoming web so that the first side or the second side are in a proper orientation  (Kranch; Para. [0025-28]. For a signal/image, representing a first side, not being captured, a rotatable web rotor/guide is used to twist a running web to orient the first side and the second to a proper orientation.).

Regarding claim 10, Kranch discloses the vision system is positioned downstream of the rotatable web guide (Kranch; An optical scanner/vision system is positioned downstream of a rotatable web rotor.).

Regarding claim 11, Kranch discloses the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide in a first direction (Kranch; Fig. 1. Para. [0014-17], [0025-27]. A control unit is used to rotate a rotatable web rotor/guide in at least a first direction.).

Regarding claim 12, Kranch discloses the controller, in being configured  to introduce the twist, is configured to rotate the rotatable web guide 180 degrees in the first direction (Kranch; Fig. 3, Para. [0027], [0028], Ln. 18-24. A control unit is used to rotate a rotatable web rotor/guide by 180 degree.).

Regarding claim 13, Kranch discloses the controller is further programmed to introduce a plurality of subsequent twists in the incoming web (Kranch; Para. [0027-28]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide.); and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists (Kranch; Para. [0027]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide, wherein the number of rotations are sequential and includes rotations in opposite directions including at least at first direction and a second direction such that the first direction and the second direction are alternated.).

Regarding claim 14, Kranch discloses a method of orienting a running web comprising (Kranch; Fig. 1. Para. [0014-17]. A system for aligning a running web having a first side and a second side.): 
capturing an image of a first side the running web in an image capture zone (Kranch; Para. [0017-20, 22-25]. A optical scanner/vision system is used to capture an optical signal/image of contours/surfaces of an twisted or untwisted portion of a running web.); 
processing the image (Kranch; Para. [0025-27]. Kranch; Para. [0025-27]. A scanner system, detection system, and a control unit are collectively a controller and are used to process optical signal/image captured.); 
determining whether the first side of the running web is in an upside-down condition in the image capture zone based on the processed image, wherein the upside-down condition exists if either the first die or the second side is in an improper orientation (Kranch; Para. [0020-21, 25-28]. An orientation/twisted contour is used to determine whether a first side of a running web is in a twist of upside-down (180 degree) in accordance with the processing of the optical signal/image. The contours/surfaces having certain amount of twist are distinguished, see specifically case B and case D, to determine the amount of rotation needed for unwinding the twist. The optical signal S1 and S2 obtained from optical images effectively determines the image captured is a first side, S1=0, S2=0, or a second side, S1=1, S2 = 0, as shown in Fig 3.); 
if the first side is in the upside-down condition in the image capture zone, actuating a rotatable web guide to flip the running web so that the first side and the second side are in a proper orientation (Kranch; Para. [0025-28]. For an orientation/twist of upside-down (180 degree) for at least a first side, a rotatable web rotor/guide is used to untwist a running web to orient the first side in an orientation/twist of right-side-up such that the first side and the second side are in a proper orientation.).
.

Regarding claim 15, Kranch discloses actuating the rotatable web guide comprises causing the rotatable web guide to rotate in a first direction in an amount of rotation sufficient to convert the upside-down condition of the first side to the right-side- up condition of the first side (Kranch; Para. [0025-28]. A rotatable web rotor/guide is used to provides an amount of rotation enough to rotate a  first side from a upside-down to a rightside-up.).

Regarding claim 16, Kranch discloses  the amount of rotation comprises 180 degrees (Kranch; Para. [0025-28]. A rotatable web rotor/guide is used to provides an amount of rotation enough to rotate a  first side from a upside-down to a rightside-up, wherein the rotation is 180 degree..).

Regarding claim 17, Kranch discloses determining whether the first side of the running web has reacquired the upside-down condition after actuating the rotatable web guide (Kranch; Para. [0027-28]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide in accordance with the  different orientations of a first side of a running web..); and 
if the first side of the running web has reacquired the upside-down condition, actuating the rotatable web guide to rotate in a second direction in the amount of rotation sufficient to convert the reacquired upside-down condition of the first side to the right-side-up condition of the first side, wherein the second direction is an opposite of the first direction (Kranch; Para. [0027]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide, wherein the number of rotations are sequential and includes rotations in opposite directions including at least at first direction and a second direction such that different rotations, e.g.180 degree or 360 degree, are provided to return a first side to a right-side-up state from upside-down state.).

Regarding claim 18, Kranch discloses alternating actuation of the rotatable web guide between the first and second directions among subsequent reacquisitions of the upside-down condition of the running web (Kranch; Para. [0027]. A control unit is used to provide a number of rotations to a running web using a rotatable web rotor/guide, wherein the number of rotations are sequential and includes rotations in opposite directions including at least at first direction and a second direction such that the first direction and the second direction are alternated.).

Regarding claim 19, Kranch discloses the image capture zone is downstream of the rotatable web guide (Kranch; An optical scanner/vision system is positioned downstream of a rotatable web rotor.).

Allowable Subject Matter
Claims 7-8 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakabayashi (US Pub. 20190263153 A1) teaches a system for printing web processing.
Haque (US Pub. 20140209655 A1) teaches a sensor controller for web handling.
Haley (US Pub. 20140364031 A1) teaches a system for web material processing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485